                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


SLEDGE, et al.
vs.                                         Civil Action No.:      4:16-cv-53-DMB-JMV
MERITOR, INC., et al.

COOKE, et al.
vs.                                         Civil Action No.:      4:16-cv-54-DMB-JMV
MERITOR, INC., et al.

SRA INVESTMENTS, LLC, et al.
vs.                                         Civil Action No.:      4:16-cv-55-DMB-JMV
MERITOR, INC., et al.


                                            ORDER

       The Court, having considered the current status of these cases, finds the Case

Management Order deadlines should be and are hereby amended as follows:

      Event                                                                   Date
1.    Summary Judgment and Daubert-type Motions deadline                      8/12/20
      Oppositions to Summary Judgment and Daubert-type Motions
2.    deadline                                                                9/9/20
      Replies in support of Summary Judgment and Daubert-type Motions
3.    deadline                                                        9/23/20
4.    Pretrial Statement Due                                                  TBD
5.    Final Pretrial                                                          TBD
6.    Trial                                                                   TBD


       In each of these cases, only one consolidated motion for summary judgment may be filed

by the Meritor Defendants (Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company)

and only one consolidated motion for summary judgment may be filed by the plaintiffs in each

case. Each summary judgment motion filed may not exceed a total of 12 pages, excluding
exhibits. For any summary judgment motion filed in each case, the original and reply

memorandum briefs together may not exceed a total of 100 pages. Any opposition memorandum

may not exceed 100 pages.


              SO ORDERED this 30th day of March, 2020.


                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
